Citation Nr: 1120219	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  99-14 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for residuals of a fracture of the left L3 transverse process.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The Veteran served on active duty from September 1974 to April 1977.

This appeal to the Board of Veterans' Appeals (Board) is from a March 1997 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection and assigned a noncompensable (i.e., 0 percent) rating for residuals of a fracture of the left L3 transverse process.  The Veteran's appeal is for a higher initial rating for this low back disability.  See Fenderson v. West, 12 Vet. App. 119 (1999).

This case has been before the Board on the three prior occasions, in September 2004, November 2007, and October 2009, and each time the Board remanded the claim for further development and adjudication.  Unfortunately, since there has not been substantial compliance with the most recent October 2009 remand directives, the Board must again regrettably remand the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).


REMAND

In that most recent October 2009 remand, the Board indicated the Veteran needed to be provided another VA compensation examination to reassess the severity of his low back disability, including insofar as determining whether there is a possible relationship or correlation between this service-connected disability and other nonservice-connected low back pathology - namely, degenerative disc disease at L4-5 and L5-S1, degenerative joint disease at L3 to S1, and bilateral sacroiliitis.  A medical opinion was needed concerning this because when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. §§ 3.102 and 4.3, requiring that reasonable doubt on any issue be resolved in the Veteran's favor, dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Veteran was notified this examination was scheduled for January 19, 2010, but he failed to appear and did not provide any explanation for his absence.  Therefore, there has been substantial compliance with this aspect of that remand.  See 38 C.F.R. § 3.655 (2010) (when a claimant fails, without good cause, to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record).  See also Turk v. Peake, 21 Vet. App. 565 (2008) (indicating that, in an initial rating claim, when the Veteran fails to report for an examination, the case shall be rated based on the evidence of record, rather than denied, because an initial rating claim is an original compensation claim under 38 C.F.R. § 3.655(b)).

But the Board also instructed the AMC to determine additionally whether service connection is warranted for the degenerative disc disease at L4-5 and L5-S1, degenerative joint disease at L3 to S1, and bilateral sacroiliitis on a secondary basis under 38 C.F.R. § 3.310(a) and (b) and Allen v. Brown, 7 Vet. App. 439, 448 (1995) (indicating service connection is permissible on this secondary basis for disability that his proximately due to, the result of, or chronically aggravated by a 
service-connected condition).  But this additional adjudication was never done.  The Board even pointed out in the October 2009 remand that this additional adjudication had been earlier requested in the November 2007 remand, which was not done then either.

The Board therefore must again remand this case to ensure compliance with its prior remand directives in November 2007 and October 2009.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand).  But see, too, Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (clarifying there need only be "substantial", not "exact", compliance with a remand directive).


Accordingly, this case is again REMANDED for the following action:

Determine whether service connection is additionally warranted on a secondary basis for the Veteran's other low back disorders - namely, for the degenerative disc disease (DDD) at L4-L5 and L5-S1 with radiculopathy, degenerative joint disease (DJD) of L3 to S1, and bilateral sacroiliitis, on the basis that these additional disabilities are proximately due to, the result of, or chronically aggravated by the already service-connected residuals of the fracture of his left L3 transverse process.  If this derivative claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case (SSOC), to the extent this in turn affects the initial rating assigned for the residuals of the fracture of his left L3 transverse process, and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the initial-rating claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


